Pemberton, J.
(dissenting) — The statute provides that,
“Whenever any person never before convicted of a felony or gross misdemeanor shall be convicted of any crime except murder, burglary in the first degree, arson in the first degree, robbery, carnal knowledge of a female child under the age of ten years, or rape, the court may direct that such sentence be stayed and suspended until otherwise ordered by such court, and that the sentenced person be placed under the charge of a parole or peace officer during the term of such suspension, upon such terms as the court may determine.” Section 2280, Bern. Comp. Stat. [P. C. § 8715].
At the time of the sentence, the court entered an order of suspension as follows:
“. . . Upon condition that he shall permit the duly qualified officers of this county to make search and investigation of any property or building owned or used by the said defendant, either for his home or a place of business, without the necessity of having first to obtain therefor a search warrant so to do ; that the said officers may investigate the said places for the purpose of determining whether or not the said defendant is living in obedience to this order. It is further ordered, that the defendant’s bail shall be fixed in the sum of Five Hundred ($500) Dollars, conditional upon his appearance before the court to be regularly entrusted to a parole officer of the above named institution. ” •
One month after the expiration of the term, the petitioner having complied with all these terms and conditions, the five hundred dollars deposited with the clerk was returned. To hold that one who complies with the terms imposed by the court “during the term of such suspension” may thereafter, at any time during his life, upon some alleged violation of law and without the right of trial by jury, be required to serve, in addition to complying with all these conditions, the *579full term of the sentence, is to lose sight of the humane purpose of the law intended by the legislature. “Where defendant has complied with the conditions of his probation, after the expiration of the maximum possible term of sentence the court cannot enforce the original sentence:” 16 C. J. 1337. It would seem to he much better to serve the sentence than to comply with all the conditions of the suspension and thereafter receive an additional penalty, the original sentence. The defendant should he discharged. I therefore dissent.